DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 9/23/2020. Claims 1-17 are pending.

Priority
	Applicant’s claim for priority from foreign application no. TW109124653 filed 7/21/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (20100077281, pub. Mar. 2010), hereinafter “Bae”.
Regarding independent claim 1, Bae discloses:
An integrated circuit self-repair method (see Bae, Fig 1 par. [0038]: automatic data recovery circuit 100, and see par. [0006] – [0007]: automatic data recovery circuit included in a drived integrated circuit), comprising: 
transmitting, by a main register, a predetermined logic state to at least three registers, and 5setting the at least three registers to the predetermined logic state (see Bae, Fig 5 par. [0062]: The memory 310 may store data such as an analog voltage setting value and a gamma correction value. The data stored in the memory 310 may be provided to the register 330 in response to a command data received from a host, and see Bae, Fig 1 par. [0039]: provide the register 110 with register data, which includes the input data DATA[7:0] and remainder data R[3:0], and see par. [0042]: The data stored in the flip-flop 115 included in register 110 may be command data received from a host); 
outputting, according to the predetermined logic state in the at least three registers, the predetermined logic state to drive a controlled circuit to perform a function (see Bae, Fig 1 par. [0040]: The error detection unit 120 may perform a modular calculation on the register data stored in the register 110 using the predefined generation polynomial, and see Fig 7: output from register 330 provided to EDU 340); and 
when a minority of the at least three registers are changed to an opposite logic state due to an emergency occurring at an input power source (see Bae, Fig 1 par. [0043]: when the input data DATA[7:0] is [11100110] and the predefined generation polynomial is [11001], the calculation unit 150 may provide the register 110 with the register data [111001100110], which includes the input data DATA[7:0] and the remainder data generated by the CRC calculation, since the remainder data generated by the CRC calculation is [0110], and see par. [0046]: When the input data DATA[7:0] stored in the register 110 is changed, even by one bit, due to external noise such as an ESD, the remainder generated by the above modular calculation does not equal to [0000], and see Fig 5 par. [0062]: the data stored in the register 330 may be changed due to being exposed to external noise such as an electrostatic discharge and a power bouncing), outputting the predetermined logic state 10according to the predetermined logic state of the remaining registers (see Bae, Fig 1 par. [0046]: the error detection unit 120 may perform the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], and provide a data correction unit (DCU) 160 with an error detection signal EDS based on the remainder generated by the modular calculation, and see par. [0047]: When the error detection unit 120 performs the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], the input data DATA[7:0] stored in the register 110 may be provided as a register storage data REG_DATA to a comparison circuit 200), and transmitting the predetermined logic state back to the register that is in the opposite logic state, to correct the opposite logic state to the predetermined logic state (see Bae, Fig 1 par. [0057]: When the error detection signal EDS is in a logic high level and the voltage level of the register storage data REG_DATA is not equal to the voltage level of the comparison data COMP_DATA, the data correction unit 160 may determine that the input data DATA[7:0] stored in the register 110 is changed, perform a data recovery by automatically loading a value stored in the storage capacitor 217, and generate the selection signal SS in a logic high level, and see par. [0058]: When the selection signal SS indicates that the input data DATA[7:0] stored in the register 110 is changed, that is, the selection signal SS is in a logic high level, the recovered data selection unit 140 may select the recovery data RECOVERY DATA and the latch clock LATCH CLOCK. The selected recovery data RECOVERY DATA may be written to the register 110 in synchronization with the latch clock LATCH CLOCK).

Regarding claim 2, Bae further discloses wherein the predetermined logic state is generated by a setting circuit, the setting circuit transmits a 15transmission protocol with the predetermined logic state to the main register, so that the at least three registers are set to the predetermined logic state (see Bae, Fig 5 par. [0062]: The memory 310 may store data such as an analog voltage setting value and a gamma correction value. The data stored in the memory 310 may be provided to the register 330 in response to a command data received from a host, and see Bae, Fig 1 par. [0039]: provide the register 110 with register data).

Regarding claim 3, Bae further discloses wherein when an emergency occurs at the input power source, the predetermined logic state is output according to the predetermined logic state of a majority of the remaining registers (see Bae, Fig 1 par. [0043]: when the input data DATA[7:0] is [11100110] and the predefined generation polynomial is [11001], the calculation unit 150 may provide the register 110 with the register data [111001100110], which includes the input data DATA[7:0] and the remainder data generated by the CRC calculation, since the remainder data generated by the CRC calculation is [0110], and see par. [0046]: When the input data DATA[7:0] stored in the register 110 is changed, even by one bit, due to external noise such as an ESD, the remainder generated by the above modular calculation does not equal to [0000], and see Fig 5 par. [0062]: the data stored in the register 330 may be changed due to being exposed to external noise such as an electrostatic discharge and a power bouncing, and see par. [0047]: When the error detection unit 120 performs the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], the input data DATA[7:0] stored in the register 110 may be provided as a register storage data REG_DATA to a comparison circuit 200).

Regarding claim 4, Bae further discloses wherein when the predetermined logic state is 1, the opposite logic state is 0 (see Bae, Fig 1 par. [0043]: when the input data DATA[7:0] is [11100110] and the predefined generation polynomial is [11001], the calculation unit 150 may provide the register 110 with the register data [111001100110], which includes the input data DATA[7:0] and the remainder data generated by the CRC calculation, since the remainder data generated by the CRC calculation is [0110], and see par. [0046]: When the input data DATA[7:0] stored in the register 110 is changed, even by one bit, due to external noise such as an ESD, the remainder generated by the above modular calculation does not equal to [0000]).



Regarding independent claim 10, Bae discloses:
An integrated circuit (see Bae, Fig 1 par. [0038]: automatic data recovery circuit 100, and see par. [0006] – [0007]: automatic data recovery circuit included in a drived integrated circuit), comprising: 
a setting circuit configured to generate a transmission protocol that has at least one predetermined logic state (see Bae, Fig 1 par. [0039]: input data DATA[7:0] provided, and see par. [0042]: The data stored in the flip-flop 115 included in register 110 may be command data received from a host, and see Fig 5 par. [0062]: The memory 310 may store data such as an analog voltage setting value and a gamma correction value. The data stored in the memory 310 may be provided to the register 330 in response to a command data received from a host); 
20at least one main register electrically connected to the setting circuit, to receive the predetermined logic state according to the transmission protocol (see Bae, Fig 5 par. [0062]: The memory 310 may store data such as an analog voltage setting value and a gamma correction value in response to a command data received from a host, and see par. [0064]: the data stored in the memory 310 is three bits. However, embodiments are not limited to this exemplary number of bits); 
at least one protection circuit electrically connected to the main register and the setting circuit, the protection circuit comprises at least three registers (see Bae, Fig 1 par. [0039]: register 110 includes D[7:0] and R[3:0] as shown in Fig 1), the main register sets the at least three registers to the predetermined logic state (see Bae, Fig 5 par. [0062]: The memory 310 may store data such as an analog voltage setting value and a gamma correction value. The data stored in the memory 310 may be provided to the register 330 in response to a command data received from a host, and see Bae, Fig 1 par. [0039]: provide the register 110 with register data, which includes the input data DATA[7:0] and remainder data R[3:0]), and the protection circuit outputs the 25predetermined logic state (see Bae, Fig 1 par. [0040]: The error detection unit 120 may perform a modular calculation on the register data stored in the register 110 using the predefined generation polynomial, and see Fig 7: output from register 330 provided to EDU 340); 
and a controlled circuit configured to perform a function according to the predetermined logic state (see Bae, Fig 1 par. [0046] – [0047]: error detection unit 120, data correction unit (DCU) 160, and comparison circuit 200), wherein 
15when a minority of the at least three registers are changed to an opposite logic state due to an emergency occurring at an input power source (see Bae, Fig 1 par. [0043]: when the input data DATA[7:0] is [11100110] and the predefined generation polynomial is [11001], the calculation unit 150 may provide the register 110 with the register data [111001100110], which includes the input data DATA[7:0] and the remainder data generated by the CRC calculation, since the remainder data generated by the CRC calculation is [0110], and see par. [0046]: When the input data DATA[7:0] stored in the register 110 is changed, even by one bit, due to external noise such as an ESD, the remainder generated by the above modular calculation does not equal to [0000], and see Fig 5 par. [0062]: the data stored in the register 330 may be changed due to being exposed to external noise such as an electrostatic discharge and a power bouncing), the protection circuit outputs the predetermined logic state according to the predetermined logic state of the remaining registers (see Bae, Fig 1 par. [0046]: the error detection unit 120 may perform the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], and provide a data correction unit (DCU) 160 with an error detection signal EDS based on the remainder generated by the modular calculation, and see par. [0047]: When the error detection unit 120 performs the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], the input data DATA[7:0] stored in the register 110 may be provided as a register storage data REG_DATA to a comparison circuit 200), and transmits the predetermined logic state back to the register that is in the opposite logic 5state, to correct the opposite logic state to the predetermined logic state (see Bae, Fig 1 par. [0057]: When the error detection signal EDS is in a logic high level and the voltage level of the register storage data REG_DATA is not equal to the voltage level of the comparison data COMP_DATA, the data correction unit 160 may determine that the input data DATA[7:0] stored in the register 110 is changed, perform a data recovery by automatically loading a value stored in the storage capacitor 217, and generate the selection signal SS in a logic high level, and see par. [0058]: When the selection signal SS indicates that the input data DATA[7:0] stored in the register 110 is changed, that is, the selection signal SS is in a logic high level, the recovered data selection unit 140 may select the recovery data RECOVERY DATA and the latch clock LATCH CLOCK. The selected recovery data RECOVERY DATA may be written to the register 110 in synchronization with the latch clock LATCH CLOCK).

Regarding claim 11, Bae further discloses wherein the protection circuit further comprises a determining circuit electrically connected to the at least three registers and the controlled circuit, the determining circuit is capable of selecting a predetermined logic state of a majority of the registers for output, and transmits the predetermined logic state back to the 10register that is in the opposite logic state, so as to correct the opposite logic state to the predetermined logic state of the majority (see Bae, Fig 1 par. [0046]: the error detection unit 120 may perform the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], and provide a data correction unit (DCU) 160 with an error detection signal EDS based on the remainder generated by the modular calculation, and see par. [0047]: When the error detection unit 120 performs the modular calculation on the register data stored in the register 110 using the predefined generation polynomial [11001], the input data DATA[7:0] stored in the register 110 may be provided as a register storage data REG_DATA to a comparison circuit 200, and see par. [0057]: When the error detection signal EDS is in a logic high level and the voltage level of the register storage data REG_DATA is not equal to the voltage level of the comparison data COMP_DATA, the data correction unit 160 may determine that the input data DATA[7:0] stored in the register 110 is changed, perform a data recovery by automatically loading a value stored in the storage capacitor 217, and generate the selection signal SS in a logic high level, and see par. [0058]: When the selection signal SS indicates that the input data DATA[7:0] stored in the register 110 is changed, that is, the selection signal SS is in a logic high level, the recovered data selection unit 140 may select the recovery data RECOVERY DATA and the latch clock LATCH CLOCK. The selected recovery data RECOVERY DATA may be written to the register 110 in synchronization with the latch clock LATCH CLOCK).

Regarding claim 12, Bae further discloses wherein when the predetermined logic state is 1, the opposite logic state is 0 (see Bae, Fig 1 par. [0043]: when the input data DATA[7:0] is [11100110] and the predefined generation polynomial is [11001], the calculation unit 150 may provide the register 110 with the register data [111001100110], which includes the input data DATA[7:0] and the remainder data generated by the CRC calculation, since the remainder data generated by the CRC calculation is [0110], and see par. [0046]: When the input data DATA[7:0] stored in the register 110 is changed, even by one bit, due to external noise such as an ESD, the remainder generated by the above modular calculation does not equal to [0000]).

Allowable Subject Matter
Claims 5-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (20050286309, pub. Dec. 29, 2005) discloses bit refresh circuit and method of checking errors in bit values of a register and refreshing the bit values, and an integrated circuit comprising the bit refresh circuit.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111